I concur in the legal conclusion reached in the majority opinion that the chancellor had the power to fix an upset price for the sale of the property against which foreclosure was sought. He set the upset price on the re-sale order at $71,508.45. He found that the market value of the property was $80,000. The majority opinion shows that the hearing as to the value of the property was on affidavits. Those of appellant tended to establish a value of $40,000 to $50,000; those of appellee, from $77,400 to $80,000. The upset price established by the chancellor was clearly within the scope of the evidence. This court has consistently held on issues involving the value of property, where the value was fixed by the verdict of a jury on conflicting evidence, that, in the absence of material error, this court would not disturb the finding of the jury where the amount determined was within the range of the evidence and not the result of passion and prejudice. (Department of Public Works
v. Foreman Bank, 363 Ill. 13, 24.) In my opinion we should accord to the finding of the chancellor on the question of value the same credit we do to a verdict of a jury on that subject. The application of this rule to the instant cause would result in the affirmance of the decree. The judgment of the Appellate Court and the order of the superior court should each have been affirmed.